Exhibit 10.2
 
PROMISSORY NOTE
 
$125,000.00
 
October  14, 2009



FOR VALUE RECEIVED, Richard Granville (the “Maker”) promises to pay Belmont
Partners, LLC or assigns (the “Holder”) in lawful money of the United States of
America, the aggregate sum of One Hundred and Twenty-Five Thousand Dollars
($125,000.00) with no interest.
 
1. Principal.  The principal amount of this Note shall be due and payable ninety
(90) days from the date hereof (the “Payment Date”).  Notwithstanding anything
herein to the contrary, the Note may be prepaid by Maker without penalty, in
whole or in part.
 
2. Manner of Payment.  The payment of principal on this Note shall be paid by
Maker to Holder by wire transfer of immediately available funds to an account or
accounts designated by Holder in writing. If any payment of principal on this
Note is due on a day which is not a Business Day, such payment shall be due on
the next succeeding Business Day. “Business Day” means any day other than a
Saturday, Sunday or legal holiday in the Commonwealth of Virginia.
 
3. Security.  Maker’s performance under this Note is secured to the extent and
in the manner set forth in that certain stock purchase agreement of even date
herewith, by and among Holder, Maker and Cinnabar Ventures, Inc. (the “Stock
Purchase Agreement”).  Holder rights are set forth in the Stock Purchase
Agreement, including Non-Diluted provision under reference 2.5.3.
 
4. Prepayment.  Maker may, without premium or penalty, at any time and from time
to time, prepay all or any portion of the outstanding principal balance due
under this Note.
 
5. Severability.  If any provision in this Note is held invalid or unenforceable
by any court of competent jurisdiction, the other provisions of this Note will
remain in full force and effect.  Any provision of this Note held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.
 
6. Governing Law.  This Note will be governed by the laws of the Commonwealth of
Virginia without regard to principles of conflicts of laws.
 
7. Parties in Interest.  This Note may be assigned or transferred by
Holder.  Subject to the preceding sentence, the rights and obligations of Maker
and Holder shall be binding upon and benefit their successors, assigns, heirs,
administrators and transferees.
 
8. Section Headings; Construction.  The headings of Sections in this Note are
provided for convenience only and will not affect its construction or
interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Note unless otherwise specified. All
words used in this Note will be construed to be of such gender or number as the
circumstances require.  Unless otherwise expressly provided, the words “hereof”
and “hereunder” and similar references refer to this Note in its entirety and
not to any specific section or subsection hereof.
 
IN WITNESS WHEREOF, Maker has executed and delivered this Note as of the date
first written above.
 
_/s/ Richard Granville__________
Name: Richard Granville